DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated May 16, 2022.

As for Applicant’s arguments regarding the amendments to independent claim 1 overcoming the art (Remarks, pages 15-16); the arguments are moot as Applicant has agreed to the below examiner’s amendment placing claim 1 into condition for allowance.

As for Applicant’s argument regarding the amendments to independent claim 36 overcoming the art (Remarks, page 17); the argument is moot as Applicant has agreed to the below examiner’s amendment placing claim 36 into condition for allowance.

The dependent claims are also in condition for allowance after entering the below Examiner’s Amendment.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sung Wook Kooh (Reg. No. 78,813) on 7/25/2022.

The application has been amended as follows:

In claim 1:
	A display device comprising: a substrate having a first area, a second area, and a bending area disposed between the first area and the second area, wherein the substrate is bent along a bending axis in the bending area, the substrate comprises a thin portion at an edge portion of the substrate in the bending area, the thin portion extends from the second area to the first area along the edge portion of the substrate, and a thickness of the substrate at the thin portion in the bending area is less than a thickness of the substrate at a center of the first area; and an inorganic insulating layer over the substrate, wherein the inorganic insulating layer exposes the thin portion in the bending area; wherein the thin portion defines a first groove extending from the second area to the first area, and the inorganic insulating layer has a first opening corresponding to the first groove; further comprising a metal layer which covers an inner side surface of the first opening and a bottom surface of the first groove.

Cancel claim 2.

In claim 3:
Line 1, replace “claim 2” with --claim 1--

In claim 4:
Line 1, replace “claim 2” with --claim 1--

In claim 5:
Line 1, replace “claim 2” with --claim 1--

Cancel claim 10.

In claim 11:
Line 1, replace “claim 10” with --claim 1--

In claim 12:
Line 1, replace “claim 10” with --claim 1--

In claim 13:
Line 1, replace “claim 10” with --claim 1--

In claim 15:
Line 1, replace “claim 10” with --claim 1--

In claim 18:
Line 1, replace “claim 2” with --claim 1--

In claim 36:
A display device comprising: a substrate having a first area, a second area, and a bending area disposed between the first area and the second area, wherein the substrate is bent along a bending axis in the bending area, the substrate has a first groove at an edge portion of the substrate in the bending area, the first groove is a recessed part of the substrate at the edge portion of the substrate, a thickness of the substrate at the first groove is less than a thickness ofPage 8 of 20 L02019071021USODP-59447-USYPL2362USAppl. No. 16/880,330Response to Office Action filed: May 16, 2022Reply to Office Action of March 1, 2022the substrate at a center of the first area, and the first groove extends from the second area to the first area along the edge portion of the substrate; and an inorganic insulating layer over the substrate, wherein part of the inorganic insulating layer on the bending area exposes the first groove in the bending area; wherein the inorganic insulating layer has a first opening corresponding to the first groove; further comprising a metal layer which covers an inner side surface of the first opening and a bottom surface of the first groove.

Cancel claim 37.

In claim 38:
Line 1, replace “claim 37” with --claim 36--

In claim 39:
Line 1, replace “claim 37” with --claim 36--

In claim 40:
Line 1, replace “claim 37” with --claim 36--

Cancel claim 45.

In claim 46:
Line 1, replace “claim 45” with --claim 36--

In claim 47:
Line 1, replace “claim 45” with --claim 36--

In claim 48:
Line 1, replace “claim 45” with --claim 36--

In claim 50:
Line 1, replace “claim 45” with --claim 36--

In claim 53:
Line 1, replace “claim 37” with --claim 36--


Allowable Subject Matter
Claims 1, 3-9, 11-36, 38-44, and 46-56 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 36 are allowable over the prior art of record for the reasons stated above.
Each of the dependent claims further limits allowable independent claims 1 or 36, and thus, is also allowable by virtue of its dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is 571-270-7995.  The examiner can normally be reached on Monday - Friday, 9 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Temesghen Ghebretinsae can be reached at 571-272-3017. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yaron Cohen/
Examiner, Art Unit 2626